Citation Nr: 0802904	
Decision Date: 01/25/08    Archive Date: 02/04/08	

DOCKET NO.  94-37 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1965 to July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in San 
Diego, California, that denied entitlement to the benefit 
sought.  

A review of the entire evidence of record reveals that in 
November 2005, the Board of Veterans' Appeals (Board), among 
other things, denied entitlement to service connection for 
PTSD.  The veteran and his representative appealed this 
determination to the United States Court of Appeals for 
Veterans Claims (Court).  In July 2007 a Joint Motion for 
Partial Remand was submitted to the Court.  It was indicated 
that the veteran was no longer pursuing claims of entitlement 
to an increased rating from a low back disability, currently 
rated as 40 percent disabling, service connection for skin 
spots with burning irritation and blisters of the hands 
secondary to herbicide exposure, service connection for a 
rash on the head with loss of hair secondary to herbicide 
exposure, and denials of requests to reopen claims of 
entitlement to service connection for a right foot fungus 
infection secondary to herbicide exposure, and headaches 
secondary to herbicide exposure.  In July 2007, the Court 
issued an Order granting the motion and remanding the part of 
the Board's decision that denied entitlement to service 
connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

A review of the evidence of record reveals varying 
psychiatric diagnoses, including PTSD.  

The veteran's personnel records disclose that he served in 
Vietnam from September 1967 to August 1968.  The personnel 
records reveal that his principal duty assignment during that 
time frame was as a log book clerk with the 575th Supply 
Company.  Reference was made in the personnel records of his 
involvement in the Vietnam Counter Offensive Phase III and 
the 6th Campaign (Unnamed).  

While the official personnel records show assignment only to 
the 575th Supply Company, the veteran has asserted that he 
also spent time in Vietnam with the 155th Helicopter Assault 
Team.  However, there is no confirmation of record showing 
his assignment to the 155th at any time during his time in 
Vietnam from September 1967 to August 1968.  

The veteran has referred to involvement in a helicopter crash 
and claims that he was in a coma for a number of hours and 
injured his neck, back, and fractured his leg in two places.  
At the time of a July 1999 PTSD examination, he indicated 
that following the crash, he was medivaced to Cam Ranh Bay in 
Vietnam where he received treatment and was eventually 
returned to the United States.  However, a May 2001 
communication from the U.S. Armed Services Center for 
Research of Unit Records (now known as the U.S. Joint 
Services Records Research Center) indicated that available 
U.S. Army casualty files did not list the veteran as having 
been wounded.  

In view of the foregoing, the Board believes that another 
attempt at further development is indicated and the case is 
REMANDED for the following actions:  

1.  VA should request from the veteran a 
comprehensive statement regarding the 
stressor or stressors that which he 
alleges he was exposed to while in 
service.  He should be asked to try to 
provide specific details of the claimed 
stressful events, such as dates, places, 
detailed descriptions of the events, and 
identifying information concerning any 
other individuals involved, including 
their names, ranks, and specific 
assignment and any other identifying 
details.  He should be asked to provide 
more information regarding the incident 
in which he claims he was involved in a 
helicopter crash and received medical 
treatment.  He should provide the time 
frame to at least the season of the year 
in which he claims the event took place.  
He should be advised that this 
information is vitally necessary, and 
that he must be as specific as possible, 
because without such detailed 
information, an adequate search for 
verifying information cannot be 
conducted.  The veteran is to provide any 
information in his possession that shows 
his assignment at any time during his 
tour in Vietnam to the 155th Helicopter 
Assault Team.  He is also asked to 
provide any information in his possession 
that pertains to his involvement in the 
reported helicopter crash that he claims 
happened during his time in Vietnam.  

2.  Regardless of whether the veteran 
responds to the request set forth in the 
proceeding paragraph, VA must prepare a 
written summary of all the stressors 
claimed by the veteran as causing him to 
have PTSD.  This summary, and all 
associated documents must be sent to the 
U.S. Joint Services Records Research 
Center (JSRRC), Kingman Building, Room 
2C08, 7701 Telegraph Road, Alexandria, VA  
22315-3802, to request an attempt be made 
to corroborate any alleged stressor 
reported.  The JSRRC should be asked to 
provide any information it might have as 
to the activities of the 575th Supply 
Company and the 155th Helicopter Assault 
Team in early 1968.  Information should 
be ascertained to the extent possible as 
to the involvement of either or both 
units, particularly the 575th, in the 
Vietnam Counteroffensive Phase III and 
the 6th Campaign (Unnamed).  

3.  VA should then arrange for the 
veteran to be examined by a physician 
with knowledge in psychiatry.  VA should 
specify for the examiner the stressor or 
stressors which it is determined are 
established by the record.  The 
examination report should reflect a 
review of pertinent material in the 
claims folder.  The examiner should note 
that he or she has reviewed the claims 
folder in conjunction with the 
examination.  All appropriate studies and 
tests, to include psychological testing, 
should be conducted.  If the evaluation 
results in a diagnosis of PTSD, the 
examiner should specify (1) whether each 
alleged stressor found by VA, to include 
any involvement in the helicopter crash 
in service, is sufficient to produce 
PTSD; (2) whether the criteria to support 
the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between current symptomatology and 
one or more of the inservice stressors 
found to be established by the record by 
VA and found to be sufficient to produce 
PTSD.  Any opinion expressed by the 
examiner should be accompanied by a 
complete rationale.  Whatever psychiatric 
disorder is diagnosed, the examiner 
should provide an opinion as to its 
etiology.  

4.  After the both tests have been 
completed to the extent possible, VA 
should review and readjudicate the claim 
on appeal.  If the benefit requested is 
not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for a response.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required by the veteran 
until he is notified by VA.  However, he is hereby placed on 
notice that pursuant to the provisions of 38 C.F.R. § 3.655 
(2007), failure to cooperate by not attending any requested 
VA examination may result in an adverse determination.  He is 
also placed on notice that he is to provide more specific 
information with regard to the various stressful experiences 
he has reported experiencing while on active service in 
Vietnam.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



